       Case 7:19-cv-00405 Document 16 Filed on 02/18/20 in TXSD Page 1 of 2
                                                                                                   United States District Court
                                                                                                     Southern District of Texas

                                                                                                         ENTERED
                                                                                                      February 18, 2020
                                UNITED STATES DISTRICT COURT
                                                                                                     David J. Bradley, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

UNITED STATES OF AMERICA,                                §
                                                         §
VS.                                                      § CIVIL ACTION NO. 7:19-CV-405
                                                         §
12.559 ACRES OF LAND, MORE OR                            §
LESS, et al,                                             §
                                                         §
           Defendants.                                   §

                                                    ORDER

        On January 6, 2020, the United States of America (“United States”) filed a notice of

settlement1 informing the Court that it “has reached settlement terms with Defendant Gerardo

Martinez regarding the amount of just compensation to be paid by the United States for its taking

of Tract RGV-WSL-8002. The other remaining defendant, Marvin Fuller, has informed

undersigned counsel that he intends to execute a disclaimer.”2 The United States further

explained that after the execution of a disclaimer by Mr. Fuller, the United States intends to file

an amended Schedule GG reflecting the change and a “Joint Motion for Order Establishing Just

Compensation, Granting Possession, and Distributing Funds on Deposit in the Registry of the

Court for Tract RGV-WSL-8002.”3

        The United States now indicates in its recently filed status report4 that it is still in the

process of securing Mr. Fuller’s disclaimer before it finalizes and files a “Joint Motion for Order

Establishing Just Compensation, Granting Possession, and Distributing Funds on Deposit in the

Registry of the Court for Tract RGV-WSL-8002” with the remaining Defendant, Gerardo

1
  Dkt. No. 12. The Court notes that the United States also filed a motion for immediate possession as to Tract RGV-
WSL-8002, which shall remain pending until the Court has ruled on the parties’ anticipated joint motion.
2
  Id. at p. 1.
3
  Id.
4
  Dkt. No. 15.

1/2
         Case 7:19-cv-00405 Document 16 Filed on 02/18/20 in TXSD Page 2 of 2



Martinez.5 Accordingly, the United States requests an additional thirty days to finalize all

documents and file the joint motion in order to close the case on the Court’s docket.6

           The Court finds good cause for this request. The Court hereby ORDERS the parties to

file dismissal documentation by March 13, 2020. Alternatively, the Court ORDERS the parties

to appear for a status conference on Tuesday, April 14, 2020 at 9:00 a.m. Moreover, the Court

ORDERS the United States to file a status report in preparation for the status conference by

April 3, 2020.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 18th day of February, 2020.


                                                 ___________________________________
                                                 Micaela Alvarez
                                                 United States District Judge




5
    See Dkt. No. 15 p. 2, ¶¶ 7–10.
6
    Id. ¶¶ 9–10

2/2
